EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Years Ended March 31, 2007 2006 2005 2004 2003 Consolidated income before provision for income taxes $663 $924 $1,243 $1,059 $144 Fixed charges: Interest1 2,666 1,502 670 578 1,249 Portion of rent expense representative of the interest factor (deemed to be one-third) 7 7 7 7 8 Interest associated with Toyota Credit Argentina S.A.’s off-shore debt repaid by TMCC - 1 Total fixed charges 2,673 1,509 677 585 1,258 Earnings available for fixed charges $3,336 $2,433 $1,920 $1,644 $1,402 Ratio of earnings to fixed charges 1.25 1.61 2.84 2.81 1.11 1 Components of interest expense are discussed in the “Interest Expense” section of Item 7., “Management’s Discussion and Analysis”.
